Citation Nr: 9932927	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-06 088	)	DATE
	)
	)
                               
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
under Chapter 13, Title 38, United States Code.

3.  Entitlement to dependents' educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 until 
November 1984.  He died on May [redacted], 1995.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California. 


REMAND

In the appellant's substantive appeal dated in January 1997, 
she requested a personal hearing at a local VA office before 
a member of the Board.  The record shows that the RO 
scheduled a personal hearing in April 1999, which was 
canceled by the appellant's attorney.  The attorney requested 
a rescheduled hearing before the next Travel Board.  The 
record reflects that a personal hearing was scheduled in May 
1999, but that the appellant's attorney canceled the hearing 
for another date.  
The RO scheduled a personal hearing for July 1999; however, a 
postponement of the hearing was requested.  

The RO forwarded the claims file to the Board.  In October 
1999, the Board requested clarification as to whether the 
appellant still wanted to attend a hearing before the Board.  
The October 14, 1999 letter stated the following: "If you do 
not respond within 30 days from the date of this letter, we 
will assume that you still want a hearing before a member of 
the Board at the regional office and we will make 
arrangements to have your case remanded for such a hearing."  
The record does not reflect that the appellant responded to 
the letter, and greater than 30 days have transpired since 
the date of the letter.  

The Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing.  38 U.S.C.A. § 
7107(b) (West 1991 & Supp. 1999).  Pursuant to 
38 C.F.R. § 20.700(a) (1999), a hearing on appeal before the 
Board will be granted if an appellant expresses a desire to 
appear in person.

For the foregoing reasons, this case is REMANDED to the RO 
for the following action:

The RO should take appropriate action to 
schedule the appellant for a personal 
hearing at the RO before a member of the 
Board.  A copy of the notice to the 
appellant scheduling the hearing should 
be placed in the claims folder.  If the 
appellant declines such a personal 
hearing, this should be noted in the 
claims folder and the case should be 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The purpose of this remand is to 
accord the appellant due process of law.  The appellant need 
take no action until she is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) ("the Court") for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



